Citation Nr: 0636103	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-28 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of left hip surgery and other VA medical treatment 
obtained in 1994.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a Central Office Hearing that was 
chaired by the undersigned in Washington, D.C., in September 
1998.  A transcript of that hearing has been made part of the 
veteran's claims folder.  This claim was also remanded in 
January 1999 for further development.

The Board then denied the matter on appeal in a June 2000 
decision, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims ("the Court").

By Order dated in March 2001, the Court vacated the June 2000 
Board decision and remanded the case for additional 
development and re-adjudication.  The Board, pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) then in effect (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision), undertook additional development, 
securing copies of additional VA medical records that are 
pertinent to the veteran's claim.

In June 2003, the Board remanded the case for additional 
development.  A July 2003 rating action continued the prior 
denial, and the case was returned to the Board.  The claim 
was again remanded by the Board in September 2005, after a 
medical opinion was secured from a Veterans Hospital 
Administration (VHA) physician, and now returns to the Board 
for further appellate action.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the veteran incurred additional disability from VA 
hospitalizations and treatment in 1994.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of left hip surgery and other VA 
medical treatment in 1994 is not warranted.  38 U.S.C.A. §§ 
1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2003.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
records, and reports of VA examination.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.


As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, in a July 2006 letter, the RO advised 
the veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Facts

An October 1983 rating action denied service connection for 
disorders of the prostate and bladder on the basis that there 
was no evidence of chronic prostate or bladder disability.

The discharge diagnoses from a period of VA hospitalization 
in October 1985 were pneumonitis, prostatism, and kidney 
stones.

Chronologically, the veteran underwent VA hospitalization in 
Pittsburgh, Pennsylvania from the 13th to the 23rd of July 
1994.  He underwent VA hospitalization in Altoona, 
Pennsylvania, from August 22nd to September 8th 1994 and was 
transferred to the VAMC in Pittsburgh, Pennsylvania where he 
remained until discharge on September 11th, 1994.  He was 
admitted the next day to the Altoona Hospital, a private 
facility, on September 12, 1994 and stayed until discharged 
on October 10, 1994.  The relevant evidence of these periods 
of hospitalizations and thereafter is best summarized on the 
statement of the physicians who have rendered opinions in 
this case.

In June 1996 Dr. M. A. M. related his account regarding his 
involvement in treating the veteran's renal disease.  He 
stated that:

My initial contact with the veteran was in September of 
1994 when I was consulted on his case while he was 
hospitalized at the Altoona Hospital on said date.  At 
that point, he had just been transferred from the local 
VA hospital for further care regarding other conditions.  
At the time of transfer, he was noted to have a serum 
creatinine of 2.3 mg%.  During that hospitalization it 
continued to increase and for that reason a renal 
consultation was requested.

At that time the cause for his worsening azotemia was 
not quite clear, but certainly it represented a 
condition that probably had its onset prior to the 
Altoona Hospital admission.

He did not undergo a kidney biopsy but unfortunately his 
creatinine continued to deteriorate.  Eventually he 
required chronic maintenance dialysis for several months 
prior to recovering renal function.

Since that time, he has had recurrent nephrolithiasis 
for which I continue to see him and hypertension.  At 
present his creatinine remains stable at 2.5 mg  when 
last seen in my office in April of 1996.

In September 1996 Dr. P. D. R. reported that he had reviewed 
the roughly 125 pages of medical records of the veteran's 
hospitalization of September and October 1994 at the Altoona 
Hospital, including the multiple consultations afforded the 
veteran.  Dr. P. D. R. stated "with a reasonable degree of 
medical certainty that it is as likely as not the treatment 
he received at the Pittsburgh and Altoona VA Hospitals that 
caused his illness."

In November 1996 Dr. P. D. R. reported that he had again 
reviewed the materials in question and having done so for the 
second time :

I can state with a reasonable degree of medical 
certainty that the underlying illness that led either 
directly or indirectly to the kidney failure, stroke, 
heart attacks, and multi-organ failure was a prostate 
infection.  In addition, I can state that with a 
reasonable degree of medical certainty, that it is the 
failure to diagnose this condition by the treating 
physicians at the VA Medical Center that caused these 
multiple problems that lead to the veteran's disability.

In January 1997, a VA Renal Section Chief reported that he 
had reviewed the records forwarded to him concerning an 
alleged VA failure to diagnose the veteran's "kidney 
weakness" prior to his hip replacement in July 1994 led to 
the subsequent development of infection with multi-organ 
failure requiring prolonged hospitalization at the Altoona 
Hospital in September and October 1994.  He reported to the 
RO Adjudication Officer:

1.	As you requested, I have reviewed the records forwarded 
me regarding the above captioned veteran with regard to his 
claim for benefits under 38 USC 1151, alleging the VA's 
failure to diagnose "kidney weakness" prior to his hip 
replacement in July 1994 led to the subsequent development of 
infection with multi-organ failure requiring prolonged 
hospitalization at Altoona Hospital in September and October, 
1994.

2.	I would like to summarize the facts of the veteran's 
medical course as ascertained from the records provided:

a. The veteran is known to have a history of kidney 
stones and prostatism dating back to at least October, 
1985.

b. The veteran was admitted to the Pittsburgh VAMC on 
July 13, 1994 with a diagnosis of "severe left hip 
degenerative joint disease" and underwent a total hip 
arthroplasty on July 15, 1994.  His operative and post-
operative courses were uncomplicated and he was 
discharged on July 23, 1994.  On his first outpatient 
follow-up, on July 28, 1994, no evidence of 
complications was noted.

c. Preoperative medical evaluation included urinalysis, 
urine culture and serum chemistry studies, which were 
within normal limits.  Specifically, urinalysis on June 
23, 1994 and on July 13, 1994 were negative for blood or 
other cellular elements.  Urine nitrate and esterase, 
markers for infection, were both negative.  Urine 
culture on July 13, 1994 grew < 1,000 cfu, consistent 
with the absence of clinical infection.  Blood urea 
nitrogen and serum creatinine were both within normal 
limits, with values of 11 mg/dL and 0.9 mg/dL 
respectively.

d. Post-operative renal function, checked on July 18, 
1994 remained normal with a blood urea nitrogen of 13 
mg/dL and a serum creatinine of 0.9 mg/dL.

e. On August 22, 1994 the veteran was readmitted to the 
Altoona VAMC for evaluation of fever of unknown origin.  
Complete records of that hospitalization are not 
provided and documentation is solely from the discharge 
summary.  The summary states that extensive laboratory 
studies were obtained including measurement of blood 
urea nitrogen and serum creatinine.  The summary states 
"the only abnormalities which showed up were nonspecific 
mild 2-3 red blood cells per high powered field in the 
urine on 2/4 urinalyses and 1-2 white blood cells per 
high powered field".  Urine culture on September 7, 1994 
demonstrated no growth.

f. Due to concern that the veteran's fever may have been 
the result of infection of his hip prosthesis, he was 
transferred to the Pittsburgh VAMC on September 8, 1994.  
Evaluation of the hip, including an arthrocentesis under 
radiologic guidance demonstrated no evidence of 
infection.  Of note, however, his blood urea nitrogen 
and serum creatinine were now elevated to 37 mg/dL and 
2.3 mg/dL respectively on September 9, 1994 and 41 mg/dL 
and 2.4 mg/dL on September 10, 1994. On September 11, 
1994, urinalysis was now positive for 1 + blood and 1 + 
protein by dipstick with 15-19 RBC/hpf, 5-9 WBC/hpf, no 
bacteria, and 3-4 granular casts and hyaline casts per 
low powered field.  Urine nitrate and urine esterase 
were negative.

g. A CT scan of the abdomen and pelvis without 
intravenous contrast, performed on September 10, 1994, 
revealed a possible small right intrarenal calculus and 
did not demonstrate any other abnormality.  
Specifically, no pathology of the prostate gland was 
commented upon.

h. The veteran was counseled that further work- up of 
his medical condition was required, however on September 
11, 1994 he insisted on discharge from the VA against 
medical advice.

i. On September 12, 1994 he presented to the Altoona 
Hospital where he was admitted until October 10, 1994 
for the evaluation of continued fever of unknown origin.  
His hospitalization was complicated by multiple organ 
failure including respiratory failure, progressive renal 
insufficiency necessitating the institution of dialysis, 
gastrointestinal bleeding and the development of 
seizures.  Urine culture on admission grew K 30,000 cfu 
of mixed gram positive bacteria.  A repeat urine culture 
on September 22, 1994 was sterile.  It was not until 
September 27, 1994 that a urine culture was positive for 
> 100,000 cfu of Staphylococci.  CT scan of the abdomen 
on September 12, 1994 demonstrated small right renal 
calculi and mild enlargement of the prostate gland.  No 
diagnosis for his presenting syndrome, or for the 
etiology of his renal failure were ascertained during 
the course of his hospitalization.  The only reference 
to a diagnosis of acute prostatitis is in a consult note 
by Dr. Formanek, an oncologist.

3.	Based on this review of the veteran's record I find no 
substantiation for the claim that the veteran's illness 
resulted from a failure of the VA to diagnose "kidney 
weakness" prior to his total hip arthroplasty in July 1994.  
Rather, the record clearly demonstrates that the veteran had 
normal renal function prior to his surgery and post- 
operatively and that there was no evidence of any prostate or 
other urinary tract infection prior to his surgery.  The 
etiology of his subsequent illness is not ascertainable from 
the records provided, but no causal link between his earlier 
surgery and subsequent illness is apparent.

4.	Based on my review, I do not believe that the record 
supports Dr. Rice's assertion that "with a reasonable degree 
of medical certainty ... the underlying illness that lead 
either directly or indirectly to the kidney failure, stroke, 
heart attacks, and multi-organ failure was a prostate 
infection" or his assertion that it was the failure to 
diagnose this condition by the treating physicians at the VA 
Medical Center that caused the multiple problems that led to 
the veteran's disability.

5.	I do not believe that there is any reasonable basis for 
concluding that the medical care provided by VA caused the 
additional disability/illness which resulted in the prolonged 
hospitalization at the Altoona Hospital in September and 
October 1994 or any subsequent disability.

Also of record is information obtained from the VA Office of 
Regional Counsel which includes a copy of an April 1997 
statement from a VA physician.  In pertinent part, that 
statement is as follows:

This letter is in response to our recent phone 
conversation regarding the tort claim filed by [the 
veteran] against myself and the VA.  I hope you will 
find this information useful in your endeavors.  
Enclosed are 12 photocopied pages from the veteran's 
medical records which should shed light on this matter.  
I have numbered the pages with red ink in the upper 
right corner to make discussion of this case easier.  
Before I discuss each photocopied page, please let me 
assure you that [the veteran] is totally incorrect in 
his claim that a urine infection had anything to do with 
his present condition or outcome following total hip 
replacement.  He had many medical conditions prior to 
his hip replacement to include a heart condition, kidney 
disease and diabetes (all of which will increase his 
postoperative risks for a poor outcome). Regardless, I 
will now review each page of his record for you which 
will clarify this matter.  
Page 1: This is a preoperative urine test which was 
performed 3 weeks prior to his operation.  This is done 
routinely up to one month prior to an elective operation 
to rule out an infection.  In his case, this test 
clearly showed that there was no evidence of a urine 
infection at that time.  He also had blood work done at 
that time which showed a normal white blood cell count 
which is another indication that there was no active 
infection in his body (see page 3 for these results). 
Page 2: This is a preoperative urine test specifically 
for a bacterial or fungal infection in his urine which 
was performed 2 days prior to his operation. Again, this 
is a routine test done prior to total hip replacement.  
As you can see, there was no evidence of an infection at 
that time as well.  It would be practically impossible 
for him to develop an infection within 36 hours of his 
operation, and there was no indication clinically to 
recheck him after the operation.  He was on antibiotics 
to prevent a skin infection for several days after his 
operation and this would also treat a urine infection if 
he had one at that time.  When he was discharged from 
the hospital after an uncomplicated postoperative 
course, he had no complaints of burning on urination, 
bladder pain, fever, chills or difficulty with urinating 
(all the symptoms of an urinary infection). 
Page 3: This page consists of his white blood cell 
counts prior to and shortly after his operation.  As you 
can see, with the exception of his operative day, his 
white blood cell count was normal at all times.  It is 
totally normal for someone to develop a high white blood 
cell count during an operation because the body is 
reacting to the blood loss during the operation. 
Page 4 and 5: These pages are the urine tests performed 
one month after his operation.  Page 4 shows that there 
is no bacteria or white blood cells in his urine and 
page 5 shows that a culture of his urine showed no 
evidence of a bacterial or fungal infection. 
Page 6: This is a urine culture from 6 weeks after his 
operation when he was complaining of fevers and hip 
pain.  It shows that there is no evidence of bacteria or 
fungi in his urine, once again ruling out an infection 
in this part of his body. 
Page 7: This shows that his white blood cell count one 
month after his operation was normal and without 
elevation.  An elevated white blood cell count is 
usually indicative of an infectious process somewhere in 
the body. Pages 8, 9 and 10: These next three pages are 
from his hospital admission 5 weeks after his operation 
because he was having fevers of unknown origin and hip 
pain of unclear etiology.  His urine and blood were 
without evidence of infection as shown above.  His X-
rays of the replaced hip were normal and without 
evidence of infection.  To further ensure that his new 
prosthetic hip was not infected, an aspiration of the 
fluid around the prosthesis was done with X-ray 
guidance.  Page 8 is a dictation from the radiologist 
confirming that the fluid obtained was indeed from 
around the hip.  Pages 9 and 10 are the culture results 
from this joint fluid.  You can see that there was no 
evidence of infection in the prosthetic hip at this 
time. 
Pages 11 and 12: This is the dictation from the 
attending orthopedic surgeon at the Veteran's 
Administration from July 1, 1994 to October 1, 1994.  
This dictation is in regards to his hospitalization one 
month after total hip replacement.  As you can see, he 
not only failed to keep his appointments for follow-up 
after his hip replacement, but he signed out of the 
hospital against medical advice during his 
hospitalization one month later.

As you can see, [the veteran's] claim is purely 
unfounded and the evidence clearly indicates that there 
was no infection in his entire urinary system before or 
after his operation.

At the September 1998 hearing the veteran's representative 
stated that the veteran had undergone hospitalization in a VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania, from July 
13th to the 23rd of 1994 for a left hip arthroplasty and had 
been admitted for hospitalization at a VAMC in Altoona, 
Pennsylvania on August 22nd, 1994, for a fever of unknown 
origin.  Because there was a concern that the fever might be 
due to an infection associated with the left hip 
arthroplasty, he had been transferred to the VAMC in 
Pittsburgh on September 8th, 1994, until discharged on 
September 11th, 1994.  He was then admitted to the Altoona 
Hospital, a private facility the next day, September 12th, 
1994, following which his condition continued to deteriorate 
leading to complications resulting in multiple organ failure, 
including progressive renal insufficiency requiring dialysis 
(page 3 of that transcript).

The veteran testified that prior to his initial June 1994 VA 
admission he was in good health except for left hip 
arthritis, having worked his whole life in heavy 
construction, including in coal mines.  He had not had kidney 
problems or any problems with his memory.  To the best of his 
knowledge the left hip surgery in June 1994 was uneventful 
(page 4) and when discharged he had no problems (page 5).  He 
had been admitted to the Altoona VAMC on August 22nd for a 
fever of undetermined cause.  Before that August 22nd 
admission, but after discharge in July from the Pittsburgh 
VAMC, he had begun to feel ill and his temperature had first 
been checked at home about a week and a half to two weeks 
following the July 23rd VAMC discharge (pages 5 and 6).  He 
had developed weakness and loss of appetite and was unable to 
hold down food (page 6).  Before the August 22nd Altoona VAMC 
admission he had visited that facility to see what his 
problem might be (page 6).  By the time he was transferred to 
the VAMC in Pittsburgh in September 1994 he was disoriented 
and had a temperature of 103 degrees (page 8).

The veteran and his wife testified that during the September 
1994 stay at the VAMC in Pittsburgh the veteran was given 
iron pills and Digoxin.  The VA physicians in Pittsburgh had 
wanted the veteran to remain but the veteran insisted on 
leaving because he felt that he was dying and was discharged 
on September 11th (page 9). However, he was then admitted to 
the Altoona Hospital, a private facility, on September 12th.  
His condition continued to deteriorate and he developed 
multiple organ shut-down, including renal problems that 
required dialysis.  He was no longer taking dialysis but 
continued to have weak but functional kidneys (page 10).  He 
had undergone dialysis from September 1994 to February 1995 
(page 11).  He still had a shunt in his left arm and he 
continued to be evaluated for his kidneys by VA and a private 
physician, Dr. K, in Altoona (pages 11 and 12).  Since having 
been on life-support during his September 1994 
hospitalization he had problems with his memory but his 
memory had been good prior to the left hip arthroplasty (page 
12).  He now had difficulty driving a car because he did not 
have sufficient mental alertness, which he had previously 
even to such an extent that he used to box (pages 13 and 14).

The veteran also felt that another disability attributable to 
this episode was discoloration and numbness of his feet (page 
14) and problems with his skin in his groin area (page 15).  
He was being treated for vasculitis (page 16).  In addition 
to his renal problem, memory impairment, numbness of the 
"toes", and skin problems in the groin area, he also felt 
that since having been on life-support he had been spitting 
up mucus from his lungs and while in the Altoona Hospital he 
had been given a pump to help clear the mucus from his throat 
and he still had this problem but had not spoken to any 
physician about this matter (page 17).  Similarly, he had not 
spoken to a physician about his developing blood spots on his 
arms or legs if he bumped something [vasculitis] (page 18).  
The veteran's wife testified that he was now taking 
Prednisone for his respiratory problem of congestion (page 
19).  She also testified that a Dr. M, a kidney specialist, 
had indicated that some of the development of blood spots on 
his arms or legs if he bumped something was due to the renal 
dialysis (page 19).

The veteran also testified that although he filed claim in 
October 1994 under the Federal Torts Claim Act, he had not 
pursued the matter and had let it lapse (pages 20 and 21).  
The veteran testified that Dr. R. (who had submitted the 
medical opinions in September and November 1996) had been 
familiar with the veteran's condition during his 
hospitalization at the Altoona Hospital and Dr. R. was a 
heart doctor (page 21).  During his hospitalization at the 
Altoona Hospital one physician had said that the veteran had 
had a heart attack, mini-strokes, and bleeding ulcers but the 
veteran stated that he was not now taking Coumadin (page 22).

The veteran also testified that any discomfort he felt at the 
time of discharge from his initial VAMC hospitalization in 
July 1994 he attributed to the left hip operation. He did not 
believe that he had a fever at the time of that discharge but 
later, at home, he developed weakness and loss of appetite 
and he also had a fluctuating temperature (page 23).  These 
additional symptoms had developed probably within 10 days of 
his July 23rd VA discharge (page 24).

In closing the hearing, the veteran's service representative 
indicated that the VA physician that rendered the January 
1997 medical opinion "admitted that he had not reviewed the 
complete records" and had noted that the complete records of 
the hospitalization in September and October 1994 at the 
Altoona Hospital were not available to him but only a 
discharge summary.  It was contended that under the holding 
in Beilby v. Brown, 7 Vet. App. 260, 268 (1994) the VA 
physician's opinion was without evidentiary value because it 
had been rendered without a review of the complete file 
(pages 27 and 28).  On the other hand, Dr. R who rendered 
opinions in September and November 1996 had reviewed the 
record twice (page 27).  The veteran's wife testified that 
Dr. R was the Chief of Staff at the Altoona Hospital (pages 
28 and 29).

In April 2002 and thereafter, the Board received additional 
records from the Altoona VAMC that are dated from 1994 to 
2001.  The case was then referred to a VHA physician, a 
professor of urology, who indicated that all relevant records 
had been reviewed, including all prior medical opinions.  In 
an April 2004 opinion, this physician indicated that:

I have found that the [veteran] has normal renal 
function preoperatively to his left total hip 
arthroplasty including a normal BUN and creatinine.  He 
had a normal urinalysis and had no significant 
urological complaints.  The patient did in fact have a 
significant urological history that preceded his 
arthroplasty which included a history of urolithiasis 
although there is no complaint of any symptomatology at 
the time of his arthroplasty.  He in fact had undergone 
two previous prostate surgeries as noted in his medical 
records (transurethral resection of the prostate, TURP) 
that were done prior, 5-10 years, before this 
hospitalization.  He also had a history of kidney stones 
and apparently had passed some stones and had undergone 
lithotripsy (ESWL) treatment for these stones.  His 
preoperative urine culture demonstrated less than 1000 
colonies/ml which is considered to be normal.  His 
immediate postoperative creatinine had elevated to 1.5.  
However, two days postoperatively, his creatinine had 
normalized again to the preoperative level.  He had no 
difficulty voiding postoperatively to his orthopedic 
procedure.  His Foley catheter was removed on the first 
postoperative day and there was no mention in the 
medical or nursing charting at the VA medical center in 
Pittsburgh that he had any difficulty voiding 
subsequently and was discharged from the VA at that time 
voiding apparently satisfactorily with no urological 
complaints.  His preoperative urinalysis in June 1994 
showed no evidence of blood in the urine and no evidence 
of infection.  The patient had to be admitted to the 
Altoona VA Medical Center in August of 1994.  At that 
time, it was noted that his BUN and creatinine had 
elevated and that he did demonstrate microscopic 
hematurias on one of his urinalyses with some element of 
white blood cells also noted.  A urine culture 
demonstrated no sign of infection, however.  Because of 
his fever and the concern that his hip prosthesis may 
have been infected, he had been transferred back to the 
Pittsburgh VA Medical Center on September 8, 1994.  
Evaluation included blood and urine cultures, as well as 
a radiographic fluoroscopic guidance of a needle 
(arthrocentesis) which demonstrated no evidence of 
infection on the wound site.  His BUN and creatinine had 
elevated up to 37 and 2.3 respectively and up even 
further to 41 and 2.4 by September 10, 1994.  A CT scan 
of the abdomen and pelvis had been ordered without IV 
contrast.  However, they did use oral contrast.  There 
was no evidence of hydronephrosis noted and a small 
calcific density was noted near the renal hilar area 
consistent [with] either a very small kidney stone or 
other possible vascular calcification.  The patient 
apparently had left the VA Medical Center in Pittsburgh 
against medical advice on September 11, 1994, and was 
subsequently admitted to a private hospital (Altoona 
Hospital) on September 12, 1994 until October 10, 1994.  
At that time, he continued to have fevers of unknown 
etiology and developed what appeared to be progressive 
renal insufficiency presumably secondary to acute 
tubular necrosis (ATN).  Subsequent urine cultures were 
positive for mixed gram-positive bacteria although a 
repeat urine culture by September 22nd, 1994, was 
negative.  It should be noted that this patient was 
covered with prophylactic antibiotic a the time of his 
arthroplastic hip replacement surgery in July of 1994 
with vancomycin and received vancomycin postoperatively 
for 48 hours after the surgery.  He also received two 
doses apparently of oral erythromycin during that 
hospitalization for his hip.  The patient underwent a 
repeat CT scan of the abdomen and pelvis when he 
presented to the Altoona Hospital which demonstrated a 
small calcific density in the hilar area of the right 
kidney and enlargement of the prostate.  He denied any 
complaints of urinary difficulties during that 
hospitalization.  However, his clinical condition 
continued to deteriorate with rising BUN and creatinine 
consistent with progressive renal insufficiency.  He was 
evaluated appropriately by numerous consultants during 
his hospitalization in Altoona and ultimately had to 
undergo a dialysis for treatment of his chronic renal 
insufficiency.  One physician, a medical oncologist, had 
referred to a tender prostate and was concerned about 
acute prostatitis.  However this was not substantiated 
by a urological consultation while he was hospitalized.  
The patient had one positive urine culture on September 
27th, 1994, that grew out greater than 100,000 colonies 
of staphylococcus.  "Approximately 100,000 colonies of 
staphylococcus is considered to be consistent with a 
urine infection in this instance."

Based on a review of this patient's medical records, 
which includes all of the reviews of his 
hospitalizations preceding his surgical admission at the 
Pittsburgh VA Medical Center in July 1994, and including 
his subsequent hospitalization at the Altoona VA Medical 
Center with transfer back to the VA Medical Center in 
Pittsburgh and his subsequent discharge from that VA 
Medical Center in Pittsburgh against medical advice, and 
his subsequent admission to the Altoona Hospital 
(private hospital), I find that the veteran's claim of 
additional disability as result of his left hip surgery 
was not at least as likely as not the result of his VA 
medical treatment.  There was no failure to diagnose his 
presumed infection of uncertain etiology, there was no 
cause or negligence by the VA that subsequently caused 
the patient to develop significant chronic renal 
insufficiency.  His chronic renal insufficiency seemed 
to be a result of sepsis of uncertain etiology with 
rather compelling documented evidence that there was no 
finding of infection in his left hip prosthesis.  The 
patient subsequently developed a nonsocomial urinary 
tract infection while in the Altoona Hospital, which was 
adequately treated.  He was also evaluated adequately 
for any possible obstruction of his urinary tract and 
appropriate urological consultation was made at that 
hospital.  In simple terms, his chronic renal (kidney) 
insufficiency seemed to be due to an infection somewhere 
in his body that they were unable to find, but was not 
from his left hip replacement, nor was it related in any 
way to an obstruction in his urinary tract, which was 
looked for and not found.  Sop, although this veteran 
developed an infection in his urine due to, perhaps, 
having a catheter in his penis and bladder to drain his 
urine for a couple of days around the time of his 
surgery, that infection occurred well after the bladder 
catheter was removed and the infection was easily 
treated with antibiotics and promptly cured.  And, in 
this examiner's opinion, the urine infection was not, in 
any way, related to, or a cause of any disability that 
may or may not have occurred during this series of 
hospitalizations, or his time spent at home after 
leaving the VA hospital against medical advice.  The 
veteran specifically had normal renal function and no 
evidence of a urinary tract infection nor did he 
complain of any type of urological complaints at the 
time of discharge from the VA Medical Center in 
Pittsburgh postoperatively to his left total hip 
arthroplasty.  Therefore, in conclusion, there is no 
obvious basis for concluding that the medical care 
provided by the Department of Veterans' Administration 
caused any additional disability or illness that 
resulted in his prolonged hospitalization at the Altoona 
Hospital in September and October of 1994 nor was there 
any evidence of negligence or other mistreatment of the 
patient while he was hospitalized at the VA Medical 
Center in July, August, and September 1994.

Analysis

The veteran alleges that VA failed to timely discover and 
treat an infection which caused a fever with resultant 
multiple organ shut-down.  It is asserted that the residuals 
of this are (1) renal impairment, (2) memory impairment, (3) 
numbness and discoloration of his feet and toes, (4) a skin 
condition in his groin area, (5) vasculitis, (6) and 
respiratory disability.

38 U.S.C.A. § 1151 was amended by Congress during the course 
of this appeal to include a fault requirement.  Pub.L. 104-
21, Title IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926. 
"Congress has amended section 1151 to reincorporate the fault 
requirement [and that statutory amendment is] applicable to 
all claims filed on or after October 7, 1997."  Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  (But see VAOGCPREC 40-97 
holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997).  The implementing 
regulation, 38 C.F.R. § 3.358 remains in effect, but applies 
only to claims filed before October 1, 1997.  

Here, the veteran's claim for benefits under 38 U.S.C.A. § 
1151 stems from a claim filed prior to October 1, 1997; 
accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires no VA fault.

In November 1991, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
invalidated 38 C.F.R. § 3.358 (c)(3), one of the enabling 
regulations under 38 U.S.C.A. § 1151, on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  On December 12, 
1994, the Supreme Court issued its decision in Gardner, 
affirming the decisions of the Court and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552, 556 (1994).  On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform with the Supreme Court's decision.

Therefore, the provisions of 38 U.S.C.A. § 1151, as in effect 
for this case, provide that where there is no willful 
misconduct by the veteran, additional disability resulting 
from VA hospitalization, medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service-connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) provides that it is necessary to 
show that additional disability is actually the result of a 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  The provisions 
of 38 C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

The VA regulations with respect to claims for benefits under 
38 U.S.C.A. § 1151 preclude compensation where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment or (2) is merely coincidental with the 
injury, or aggravation thereof, and VA hospitalization or 
medical or surgical treatment, or (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

In an April 2000 statement, written by the veteran's wife, 
the sufficiency of the January 1997 opinion of a VA physician 
was challenged because that physician had not treated the 
veteran; whereas, the veteran had submitted two statements of 
a private treating physician.  Moreover, that VA physician's 
opinion in January 1997 expressly stated that not all of the 
records of the private hospitalization at the Altoona 
Hospital had been available but, rather, only the discharge 
summary of that hospitalization.  On the other hand, the 
private physician who submitted statements did review the 
records of private hospitalization at the Altoona Hospital 
but did not review VA records.  In other words, without a 
review of any VA records, that private physician concluded 
that VA's failure to diagnose and properly treat a prostate 
infection ultimately caused the veteran's multiple organ 
shut-down with kidney failure, stroke, and heart attacks.  
That private physician did not set forth any rationale or 
basis for reaching his conclusion.  Indeed, it is no more 
than a bare conclusion leaving the Board unable to fathom how 
the conclusion was reached.

The VA physician that rendered the January 1997 opinion did 
not review all records of the Altoona Hospital and it is not 
clear if any records thereof were reviewed by the VA 
physician who rendered the April 1997 opinion.  However, both 
VA physicians engaged in an extensive review of VA clinical 
evidence.

While it might have been helpful to have all records of the 
hospitalization at the Altoona Hospital, it is ultimately VA 
action or inaction (not that at the Altoona Hospital) which 
must be established as having a nexus or cause to the 
additional disability for which the veteran now seeks 
compensation.  Here, it is clear from the opinions of both VA 
physicians that the veteran did not have an identifiable 
infection, including a prostate infection which Dr. R. states 
caused the veteran's multiple organ shut-down.  Moreover, 
there is nothing in the opinions of the private physicians 
which specifically rebuts the conclusions of the VA 
physicians; whereas, the opinions of the VA physicians set 
forth the veteran's personal medical history, recount the 
course of events, and stated the rationale for the opinions 
reached.  The substance of those opinions rebuts the 
conclusion reached by the private physicians.

It is argued that the holding in Beilby v. Brown, 7 Vet. App. 
260, 268 (1994) supports a conclusion that the VA physician 
opinions from January and April 1997 are without evidentiary 
value because they were rendered without a review of the 
complete file.  However, the Board first notes that this is 
equally true of the opinions of the private physicians in 
support of the claim who rendered favorable opinions linking 
a purported VA failure to diagnosis and treat a prostate 
infection without reviewing the very VA clinical records 
which VA physicians state establish that the veteran had no 
infection (at least not during a period of VA 
hospitalization).  It would appear, at least superficially, 
that the private physicians reached their conclusions on the 
basis that the fever with which the veteran was admitted to 
the private hospital in 1994 was due to an infection which 
had pre-existed the private hospitalization and must 
necessarily have arisen during a previous period of VA 
hospitalization.  While the VA physician in January 1997 had 
reviewed only the discharge summary of the 1994 private 
hospitalization, the pertinent clinical evidence for that VA 
physician's conclusion was reflected in VA records and that 
private discharge summary.  That clinical evidence was that 
while there were some red and white blood cells in one 
urinalysis, a urine culture during VA hospitalization in 
September 1994 showed no growth (i.e., no infection).  A 
urinalysis at admission to the Altoona Hospital was positive, 
suggesting an infection, but a repeat culture the next day 
was sterile (negative) and a urine culture was not positive 
for Staphylococci infection until the 27th of September 1994, 
about two weekends after his initial admission tot he Altoona 
Hospital.

The VA physician in January 1997 stated that the evidence, 
including the discharge summary of the private 
hospitalization at the Altoona Hospital, reflects that no 
diagnosis was ascertained for the veteran's presenting 
syndrome or for the etiology of his subsequent renal failure 
during that private hospitalization.  Indeed, the etiology of 
his subsequent illness was not ascertainable from the records 
reviewed by the VA physician in January 1997.  While these 
did not include all of the records of the private 
hospitalization in 1994, the private physicians who rendered 
opinions in 1996 did have all of these private records 
available and also did not set forth a diagnosis for the 
veteran's presenting syndrome or for the etiology of his 
subsequent renal failure during that private hospitalization. 
The Board also points out that the most recent VA medical 
opinion rendered, in April 2004, did take into account 
records from the Altoona VA Medical Center dated August and 
September 1994 in rendering an opinion.

Even Dr. M. A. M., who treated the veteran at the Altoona 
Hospital in September 1994, did not render a diagnosis as to 
the ultimate cause of the veteran's renal failure, which the 
evidence clearly shows as the first of several cascading 
multiple organ failures.  Dr. M. A. M. only stated that the 
veteran' azotemia while in the Altoona Hospital represented a 
condition that pre-existed that hospital admission. No 
diagnosis of this "condition" was rendered nor any etiology 
of the cause of this "condition" offered, nor was any opinion 
reached that this "condition" originated during a period of 
VA hospitalization or as a result of a failure of VA 
treatment or VA failure to diagnosis.  While this might seem 
implied in Dr. M. A. M.'s statement, it must also be noted 
that Dr. M. A. M. also incorrectly stated that the veteran 
had been transferred from a VAMC to the Altoona Hospital.  
This veteran's own testimony and the evidence as a whole 
clearly establish that he left the earlier period of VA 
hospitalization against medical advice.  Moreover, Dr. M. A. 
M. did not note or consider the significant lapse of time 
between the veteran's discharge from his period of VA 
hospitalization when he had the left hip replacement, and was 
without any symptoms, and his subsequent development of fever 
and other symptoms of the syndrome for which he was 
rehospitalized at the Altoona VAMC almost a month after being 
discharged in July 1994.  These were the same symptoms which 
he had when he was ultimately hospitalized at the Altoona 
Hospital.

Finally, the Board finds most probative the opinion submitted 
by a VA physician and professor of urology in April 2004; as 
it was rendered based on the entirety of the evidence of 
record, including records from the Altoona VA Medical Center 
dated August to September 1994; and the physician's 
discussion indicates that a thorough review of the veteran's 
claims file was conducted.  This opinion clearly stated that 
the veteran did not incur any additional disability or 
illness due to VA treatment.  The examiner specifically 
stated that the veteran's left hip surgery was not at least 
as likely as not the result of his VA medical treatment.  
There was no failure to diagnose his presumed infection of 
uncertain etiology, and there was no cause or negligence by 
the VA that subsequently caused the patient to develop 
significant chronic renal insufficiency.

Thus, for the foregoing reasons and bases, the Board finds 
the conclusions reached by the VA physicians in January and 
April 1997, as well as the opinion of a VA physician in April 
2004, to be persuasive and of greater probative value that 
the two conclusionary opinions set forth by the private 
physicians in September and November 1996.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of left hip surgery and other VA medical treatment 
obtained in 1994, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


